Title: To Alexander Hamilton from William Campbell, 9 October 1799
From: Campbell, William (of NC.)
To: Hamilton, Alexander


          
            Sir,
            Culpeper Ct Hse 9th Octr 1799
          
          It has been Suggested to me that the office of Division Inspector will probably be filled in the Course of this ensuing Winter, I therefore take the liberty of Solliciting your favour in bestowing it on me, I can only promise that my Industry and utmost ability shall be exercised to discharge the duties of the office, in case you Honor me with that appointment & I trust by the Assistance of a Clerk to be addequate to the task—
          With much respect I have the Honour to be Sir yr. Obedt Servt
          
            William Campbell
            Major 8th. U.S. Regt.
          
          Majr. Genl. Hamilton.
        